UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
Clint Tess

Plaintiff,

-against- AFFIDAVIT OF
SERVICE
City of New York et als
18 CV 6542
Defendants.
x

 

I, Robert Marinelli, being duly sworn deposes and says:

1. I am not a party to this action, I am over 18 years of age, and I reside in the
State of New York.
2. On September 16, 2019, at 210 Joralemon Street, 4" floor, at approximately

9:55 a.m., I served the summons and complaint in this matter William Tobin, by delivering a copy of
same to an female African American police officer, approximately five feet and ten inches tall, one
hundred and thirty-five pounds, with a pink shirt and black pants a person of suitable age and

discretion at defendant’s actual place of business within the state,

3. Thereafter, I mailed a copy of the summons and complaint post paid by first
class mail properly addressed to the defendant at the aforementioned address in an envelope marked
personal and confidential and not indicating that the communication was from an attorney or
concerned an action against the defendant and deposited said envelope in a post office official

depository under exclusive care of the United States Postal Service.
HUEY 49qOY

 

ts ae

sVetlbetergy

SL NAN 0%,

 

6rOP xdM ots jo
Aep 5 UO JUT O} UIOMS

=

6107 “91 sequiaidas
YIOX MAN] “YIOX MINT :poyeqd
 

 

je \
. =. Ce
de y
#.
ns ! es
~ :
yas
aN
ay , 3
=

?,
?
. 4
fe r
“WA
A
0%
% Y

MP
e
’ é
t
a
. is
at

 
